It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same hereby is, reversed, and this court proceeding to render the judgment that the Court of Appeals should have rendered, it is ordered and adjudged that the judgment of the court of common pleas be, and the same hereby is, affirmed for the reason that the amended petition does not state sufficient facts to constitute a cause of action. Though averring injury in the course of employment, the allowance and payment of compensation by the Industrial Commission and the subsequent discontinuance of such payment followed by an averment of a denial of plaintiff's application for continuance thereof and later dismissal *Page 643 
of plaintiff's application for a rehearing, and upon these averments basing the prayer for a specific sum of money and award of compensation for total disability, there is an entire absence of any averments relative to any disability existing since the date of the discontinuance of said payments, or any other facts which would tend to require or authorize the payment of any further compensation. Pleading and proof of such facts are prerequisite to any recovery.
Judgment reversed.
DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
WEYGANDT, C.J., not participating.